DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/EP2018/051296, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The Specification does not provide support for the broader "pump" limitation of claim 31, given that the Specification only discloses a peristaltic pump.  Accordingly, claims 31-33 are not entitled to the benefit of the prior application.  It is noted that if the Specification was amended to include the subject matter of claim 31, this would change .

Specification
The disclosure is objected to because of the following informalities: The Application contains drawings, but there is no Brief Description of the Drawings section of the Specification (See MPEP 608.01(f)).  Page 2, line 2, "or" should be "of".  Page 3, the sixth full paragraph, "electronic" should be "optoelectronic" for consistency.  Also, on page 3 of the Specification, it states: “The present invention intends to meet this need by providing an optoelectronic device according to claim 1 and the related dependent claims, set forth below.” However, since claims can be amended during prosecution, the scope of this statement would change during prosecution. It is suggested to replace this wording with the features of the original claims.  Page 9, line 4, it is unclear what "this figure" refers to.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The Specification does not provide support for the broader “pump” limitation of claim 31, given that the Specification only discloses a peristaltic pump.

Claim Objections
Claim 26 is objected to because of the following informalities:  The use of the word "up" in lines 4 and 7 of the claim makes the claim less clear because it conveys the idea of a motion of the movable end towards or away from the first active surface and should be removed.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  “said electronic integrated circuit” in three instances (lines 3, 6 to 7 and 7) should read “said integrated electronic circuit” for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15, 22, and 26, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “optical power” in claims 15, 22, and 26 is used by the claim to mean “a light radiation detector signal output,” while the accepted meanings are “the reciprocal of the focal length of a lens or mirror" or "the energy of light per unit time.” The term is indefinite because the specification does not clearly redefine the term.  Claims 16-21, 23-25, and 27-33 are also rejected by virtue of their dependency on claim 15.
Regarding claim 15, “first detection signals” of the fifth to last line of the claim should read “second detection signals”, otherwise it is unclear how the second detector is sending the first detection signals of the first detector.  It is also unclear what it means for ΔS to take a minimum value because what the minimum value is relative to is not described.  This could be remedied by replacing the phrase “takes a minimum value” with the phrase “is set to zero”.  Claims 16-33 are also rejected by virtue of their dependency on claim 15.

Regarding claim 32, it is unclear which active surface applicant means by “an active surface” because there are two active surfaces set forth in claim 15, from which claim 32 depends.  Thus, it is unclear if the “active surface” is one of the active surfaces of claim 15 and if so which or is an additional active surface.  In order to further prosecution, the examiner is interpreting “an active surface” to mean “the second active surface”. Claim 33 is also rejected due to the dependency from claim 32.
Regarding claim 33, “possible low-concentration” is indefinite because it is unclear what “possible low-concentration” is relative to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-22, 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heidrich et al. (US 9080953 B2).
Regarding claim 15, Heidrich teaches a light source which is taken to be the light source 5, the first waveguide 8, and the first optical element 2 (Fig. 1 No. 5, 8, & 2) An optoelectronic device for detection of a target substance dispersed in a fluid, the device comprising: a light source adapted to emit a light radiation having a tunable wavelength λs; a substrate 1 which is a semiconductor chip containing the following optical elements, waveguides, and photo detectors (Fig. 1 No. 1, Col. 4 Line 66- Col. 5 Line 7) an integrated electronic circuit comprising a photonic circuit operatively coupled with said light source; and the first optical element 2, taken to be part of the light source, can be tunable with the control unit 12 and tuning device 11 (Col. 5 Line 51- Col. 6 Line 7) a control unit operatively coupled with said light source and said photonic circuit; the second waveguide 9 acts as an optical coupler with the first optical element 2, which is part of the light source including No. 5, 8, & 2 (Fig. 1 No. 9, Col. 5 Lines 33-35) wherein said photonic circuit comprises: an optical coupler comprising a first active surface optically coupled with said light source to receive a light radiation emitted by said light source; the second waveguide 9 is also optically coupled to a first photo detector 6 (Fig 1 No. 6, Col. 5 Lines 34-35) a first detector optically coupled with said optical coupler to receive a first light radiation corresponding to a first portion of a light radiation transmitted by said optical coupler, and the first photo detector 6 outputs signals to the control unit 12 (Col. 5 Lines 55-59) said first detector being adapted to provide first detection signals indicative of an optical power of said first light radiation, said first detector being operatively coupled with said control unit to transmit said first detection signals to said control unit; and a second optical element 3 is also optically coupled to the second waveguide 9 (Fig 1 No. 3, Col. 5 Lines 33-37) an optical resonator optically coupled with said optical coupler to convey and transmit a second light radiation corresponding to a second portion of the light radiation transmitted by said optical coupler, the second optical element 3 being an optical micro ring resonator (Col. 5 Lines 5-6) said optical resonator comprising a ring optical path and, and the second optical element 3 at least partially has an active layer 4 for selectively collecting molecules of a substance (Col. 5 Lines 19-22) in at least a portion of said optical path, a second active surface and the optical length of the second optical element 3 changes as a result of substances selectively collected from a fluid (Col. 7 Lines 16-27) adapted to come into contact with said fluid and comprising a material capable of selectively absorbing said target substance, a resonance wavelength λr of said optical resonator varying as a function of the quantity of said target substance absorbed by said second active surface; a second photo detector 7 is optically coupled with the second optical element 3 (Fig. 1 No. 7, Col. 5 Lines 39-42) a second detector optically coupled with said optical resonator to receive the second light radiation transmitted by said optical resonator, and the second photo detector 7 outputs signals to the control unit 12 configured for tuning by said second detector being adapted to provide second detection signals indicative of the optical power of said second light radiation, said second detector being operatively coupled with said control unit to transmit said second detection signals to said control unit; said control unit being adapted to receive and process said first and second detection signals. The control unit could easily be adapted to provide a tuned wavelength λs of the light radiation emitted by the light source including No. 5, 8, & 2 of Heidrich so that the signal output difference of the photo detectors was set to zero and provide, in response to said first and second detection signals, first control signals to tune the wavelength λs of the light radiation emitted by said light source so that an optical power difference ΔS between said first and second light radiation takes a minimum value.  MPEP 2111.04 (I) gives guidance about the language “adapted to”:
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.

In addition, MPEP 2114 (II) gives guidance on the manner of operating devices:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).

Therefore, the specific adaptations recited in the claims are only given weight in that the device from the prior art would be capable of preforming the adaptations.
Regarding claim 16, Heidrich teaches the device above with respect to claim 15 where changes in transmittance allow for measurement of a substance (Col. 7 Lines 15-27).
claims 17, 18, and 20, Heidrich teaches the device above with respect to claim 15 where the second waveguide 9 optically couples the light source No. 5, 8, & 2 with the second optical element 3 and first photo detector 6 acting as the first wave-guide, second wave-guide, and optical coupler (Fig. 1 No. 9, Col. 5 Lines 33-37).
Regarding claims 19 and 21, Heidrich teaches the device above with respect to claim 15 where “The second photo detector 7 is coupled, by means of a third waveguide 10, to the second optical element 3" (Col. 5 Lines 39-40).
Regarding claim 22, Heidrich teaches the device above with respect to claim 15 where the control unit 12 is configured for tuning by means of a control signal dependent on output signals from the first and second photo detectors (Col. 5 Lines 55-59) where the control unit could easily be adapted to provide a tuned wavelength λs of the light radiation emitted by the light source including No. 5, 8, & 2 of Heidrich so that the signal output difference of the photo detectors was set to zero.
Regarding claim 28, Heidrich teaches the device above with respect to claim 15 where the light source is a laser source (Col. 5 Lines 28-29).
Regarding claims 29 and 30, Heidrich teaches the device above with respect to claim 15. Such an optoelectronic device would be capable of being used as a bio-medical apparatus for detecting a target substance dispersed in a fluid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidrich in view of Tan et al. (US 20160033412 A1).
claims 23-26, Heidrich teaches the device above with respect to claim 15 but does not appear to explicitly disclose wherein said first wave-guide comprises, in proximal position with respect to the first active surface of said optical coupler, a movable end capable of moving at least along a motion plane parallel to said first active surface; further comprising an actuation device operatively coupled with said movable end to move said movable end along said motion plane; wherein the control unit is further adapted to receive said first detection signals and provide, in response to said first detection signals, second control signals for said actuation device to tune the position of said movable end; and wherein said control unit is further adapted to calibrate the position of said movable end, by: commanding said actuation device to move said movable end along a first motion axis of said motion plane up to reach a first calibration position at which the optical power of the first light radiation received from said first detector takes a maximum value; and commanding said actuation device to move said movable end along a second motion axis of said motion plane, perpendicular to said first motion axis, up to reach a second calibration position at which the optical power of the first light radiation received from said first detector takes a maximum value.
However, Tan teaches “the optical head include a fiber array that couples to the waveguides (across an air gap),” (Par. 92) wherein said first wave-guide comprises, in proximal position with respect to the first active surface of said optical coupler, “and is scanned up and down while moving forward/backward (e.g., scanning in both x (up/down) and y (backwards/forwards);” (Par. 92) a movable end capable of moving at least along a motion plane parallel to said first active surface; “the optical reader further comprises an actuator configured to align the optical head and the one or more exposed optical coupling surfaces of the sensing chip” (Par. 43) further comprising an actuation device operatively coupled with said movable end to move said movable end along said motion plane; “the optical reader including: an optical head configured to direct excitation light into the excitation waveguides and receive emission light from the collection waveguides, a controller configured to align the optical head with the sensing chip by causing the optical head to scan an outer surface of the housing to identify a collection waveguide that is optically coupled with an alignment optical sensing site formed wherein the control unit is further adapted to receive said first detection signals and provide, in response to said first detection signals, second control signals for said actuation device to tune the position of said movable end; and wherein said control unit is further adapted to calibrate the position of said movable end, by: commanding said actuation device to move said movable end along a first motion axis of said motion plane up to reach a first calibration position at which the optical power of the first light radiation received from said first detector takes a maximum value; and commanding said actuation device to move said movable end along a second motion axis of said motion plane, perpendicular to said first motion axis, up to reach a second calibration position at which the optical power of the first light radiation received from said first detector takes a maximum value.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Heidrich to include the alignment device above based on the teaching of Tan in order for the user to only have to roughly align it manually as more precise alignment and tolerances of the sensing chip are not necessary (Par. 91).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidrich in view of Duer (US 20070211985 A1).
Regarding claim 27, Heidrich teaches the device above with respect to claim 15 but does not appear to explicitly disclose wherein said integrated electronic circuit comprises a temperature sensing circuit adapted to provide third detection signals indicative of a temperature of said electronic integrated circuit, and said control unit is further adapted to receive said third detection signals and provide, in response to said third detection signals, third control signals for a heating circuit of said optoelectronic device, said heating circuit being operatively coupled with said electronic integrated circuit to heat said electronic integrated circuit.
However, Duer teaches temperature control of an optical sensing site 212 using a heater 205 and thermistor 207 (Fig. 2E, Par. 129).
. 

Claims 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidrich in view of Heideman, Rene, Marcel Hoekman, and Erik Schreuder. "TriPleX-based integrated optical ring resonators for lab-on-a-chip and environmental detection." IEEE Journal of Selected topics in quantum electronics 18, no. 5 (2012): 1583-1596.
Regarding claim 31, Heidrich teaches the device above with respect to claim 30 but does not appear to explicitly disclose further comprising: a sample preparation unit adapted to collect a process fluid to analyze; a micro-fluidic chamber; and a pump adapted to force the collected process fluid to flow from the sample preparation unit into the micro-fluidic chamber.
However, Heideman teaches a microfluidic flow cell (Fig. 17) where samples can be pumped through and effect the refractive index of the ring resonator on the optofluidic sensor chip (p. 1592, Right Col.).  Such a system intrinsically has an input which acts as a sample preparation unit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Heidrich to include a sample preparation unit adapted to collect a process fluid to analyze, a micro-fluidic chamber, and a pump adapted to force the collected process fluid to flow from the sample preparation unit into the micro-fluidic chamber based on the teaching of Heideman to test different samples and insure sensitivity (p. 1592, Right Col.-p. 1593, Left Col.)
Regarding claim 32, Heideman teaches exposing the sensing window of the ring resonator sensor to fluids (p. 1592, Right Col.).
claim 33, the device above with respect to claim 32 is capable of pumping wherein a speed and flow of the process fluid being pumped into the micro-fluidic chamber is determined in order to maximize a binding probability of possible low-concentration target molecules with the active surface of the optoelectronic device.  It is noted that the maximum binding probability for low-concentrations will occur at the lowest flow rate.

Conclusion
It is noted that if the control unit were configured or programed specifically to provide first control signals to tune the wavelength λs of the light radiation emitted by said light source so that the signal output difference of the photo detectors was set to zero, the applicant describes this P-lock in the specification as being "around the point of maximum slope" of the signal output curves (3rd complete paragraph of p.10).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Islam (US 6603560 B1) teaches a setpoint “near maximum transmission slope” in similar devices (Fig. 5 Point B, Col. 7 Line 33) which “ensures large changes in detector signal for small changes in optical path” (Col. 7 Lines 58-59).  Scherer et al. (US 20050110992 A1) teaches the use and benefits of peristaltic pumps in optoelectronics (Par. 100).
See MPEP 2111.04 I for information about “adapted to” clauses.  See MPEP 2114 (II) for information on the manner of operating devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./               Examiner, Art Unit 1796        

/ELIZABETH A ROBINSON/             Supervisory Patent Examiner, Art Unit 1796